Per Curiam.
1. One question in this case being whether the trial judge erred in refusing to continue the case “to such time as may seem proper in the discretion of the court,” and the same being for a decision by a full bench of six Justices, who are evenly divided in opinion, Russell, C. J., and Atkinson and Gilbert, JJ., being of the opinion that the court erred in refusing the motion for a continuance, and Beck, P. J., and Hill and Hines, JJ., being of the opinion that the judge did not err in refusing the continuance, the judgment of the court below on this question stands affirmed by operation of law.
2. The verdicts are supported by the evidence.
3. The remaining grounds of the motion for a new trial, where sufficient to raise any question for decision, do not require the grant of a new trial.
4. The ground of the motion for new trial, based upon an address made by the trial judge shortly before the assembling of the court, raises no question for decision by this court, as it appears that no ruling thereon by the trial judge was invoked at the trial by motion addressed to the court or otherwise. Judgment affirmed.

All the Justices concur.